Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22 – 24, 26 – 28, 31 – 35, 37 – 39, 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin et al. (US Pub. No. 2006/0114196 A1) in view of Tsuge et al. (US Pub. No. 2007/0146251 A1).
As to claims 22 and 33, Shin shows a display system and associated method of operation (Fig. 3 and para. 49), the display system having a plurality of pixel circuits arranged to form a display panel (Fig. 3 and para. 49), including a first group of pixel circuits (3011, Fig. 3 and para. 50) and a second group of pixel circuits (3013, Fig. 3 and para. 50), a controller (303/305) for controlling the programming (i.e. scan signal) and emission of said pixel circuits in successive frames (Fig. 3 and paras. 51 and 52), the controller configured to: during a first interval of a single frame (i.e. frame period), programming the first group of pixel circuits with display information (via SCAN1[1], for example, Fig. 5 and para. 71); during two distinct emission intervals of the single frame and subsequent to the first interval, driving the first group of pixel circuits to emit light according to the display information (via signal EMI[1], Fig. 5 and para. 74, note that EMI[1] occurs twice during the frame period); and during a second interval of the single frame prior to one of the two distinct emission intervals, programming the second group of said pixel circuits with display information (via SCAN2[2], Fig. 5 and para. 52).
Shin does not show programming the second group of said pixel circuits with display information subsequent to one of the two distinct emission intervals.
Tsuge shows programming pixel circuits with display information between two distinct emission intervals (Fig. 17 and paras. 275 – 277).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Shin with those of Tsuge because designing the system in this way allows the device to inhibit the occurrence of flicker and realize image display with a low frame rate.
As to claims 22 and 34, Shin shows ceasing to drive the first group of pixel circuits during the second interval (Fig. 5); and during at least one interval of the single frame, driving the second group of pixel circuits to emit light according to the display information (Fig. 5).	
As to claims 24 and 35, Shin shows during the one of the two distinct emission intervals, driving the second group of pixel circuits so as not to emit light (Fig. 5, note that EMI[2] is off during the second EMI[1] signal).
As to claims 26 and 37, Shin shows that the single frame has a plurality of alternating emission and non-emission intervals (Fig. 5)
Shin does not show that the emission intervals each have a duration substantially equal to a duration of each non-emission interval.
Tsuge shows that emission intervals have a duration substantially equal to a duration of non-emission interval (Fig. 17 and paras. 275 – 277).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Shin with those of Tsuge because designing the system in this way allows the device to inhibit the occurrence of flicker and realize image display with a low frame rate.
As to claims 27 and 38, Shin shows that the first group of pixel circuits comprises a first half of said plurality of pixel circuits and said second group of pixel circuits comprises a second half of said plurality of pixel circuits (Fig. 3).	
As to claims 28 and 39, Shin shows that the first group of pixel circuits comprises odd rows of the plurality of pixel circuits and the second group of pixel circuits comprises even rows of the plurality of pixel circuits (Fig. 3).
As to claims 31 and 42, Shin shows that the first interval and the second interval occur in a same half of the single frame (Fig. 3).
As to claim 32, Shin shows programming a third group of said plurality of pixel circuits during a third interval of the single frame (i.e. after SCAN1[1] but before SCAN1[m], for example); and programming a fourth group of said plurality of pixel circuits during a fourth interval of the single frame (i.e. SCAN[m]), each of the first, second, third, and fourth intervals being distinct and non-overlapping within the single frame (Figs. 3 and 5, note that there are 4 rows or more depicted in FIG. 3).
Allowable Subject Matter
Claims 25, 29, 30 36, 40 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627